Jenkins, P. J.,
concurring specially. I think that the suit is manifestly as well as necessarily a suit for malicious use of legal process. However, I concur in the judgment for the reason that the decision by the Supreme Court in Sturgis v. Frost, 56 Ga. 188, should be controlling. In the instant case the defendant was unable to litigate the dispossessory proceeding without giving a bond for the eventual condemnation money. This was the basis of the decision in the Sturgis case with reference to a distress-warrant proceeding, under the law as it then existed. In the recent case of Sparrow v. Weld, 177 Ga. 134 (169 S. E. 487), which was also a distress-warrant proceeding, it was pointed out that the reasoning in the Sturgis case was no longer applicable to distress-warrant proceedings, since the law had been changed after the rendition of that decision, so that the defendant in a distress-warrant proceeding could litigate for the property without being required to give a bond for the eventual condemnation money. In the instant dispossessory-warrant proceeding, the same reasoning which governed the decision in the Sturgis case applies. I therefore think that it was not necessary for the plaintiff in this suit for malicious use of legal process to show that the previous dispossessory-warrant proceeding had terminated in his favor.